Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
1.	Based on the applicant amendment to claim 11 the examiner withdrawn the restriction requirement.
Citation of Relevant Prior Art 

2.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Wu (US 2015/0164609 A1) describes in one version of the invention a navigation system is provided for tracking an object. The navigation system includes an optical sensor that receives optical signals from one or more markers on a tracker. The tracker also includes a non-optical sensor that generates non-optical signals. A computing system determines a position of one of the markers at a first time based on a first optical signal. The computing system also determines a position of one or more of the other markers at the first time based on the first optical signal and a non-optical signal from the non-optical sensor. The determined positions are then correlated to the object to track a position of the object.


	Mintz (US 2017/0084027 A1) describes a method comprising: accessing robotic data regarding physical manipulation of an elongated medical instrument inserted into a tubular network of a patient; accessing image data captured by an imaging device located proximal to an instrument tip of the elongated medical instrument; accessing electromagnetic (EM) data captured using an EM sensor located proximal to the instrument tip as well as using at least on external EM sensor or EM generated located external to the patient; determining a robot-based estimated state for the instrument tip based on the robotic data, the robot-based estimated state associated with a first confidence value; determining a image-based estimated state for the instrument tip based on the image data, the image-based estimated state associated with a second confidence value; determining a EM-based estimated state for the instrument tip based on the EM data, the EM-based estimated state associated with a third confidence value; and determining an estimated state for the instrument tip based on the robot-based, image-based, and EM-based estimated states and confidence values. A non-transitory 

	Picard (US 2013/0064427 A1) describes a system is provided for tracking motion of an object. The system can include an object comprising a plurality of optical markers rigidly connected to the object, an inertial transmitter for transmitting high speed signals of object movement, and at least one camera for imaging said plurality of markers and generating image data indicative of the object location. 

	Mintz (US 9727963 B2) describes the apparatus is a robotic endoscopic tool to acquire “raw” location and orientation information (collectively, input data) of a desired anatomical site or of the endoscopic tool within the tubular network. The endoscopic tool includes a flexible tip and an instrument device manipulator (IDM) coupled to the endoscopic tool. Devices such as an electromagnetic sensor (EM sensor), an imaging device (e.g., optical sensor), and a robotic control system controlling the medical instrument are coupled to the instrument tip to collect the input data as the endoscopic tool enters and navigates through the tubular network. The IDM is used to control movement and position of different robotic components (e.g., the endoscopic tool) of the surgical robotic system. A processor is coupled to the endoscopic tool to receive the input data to determine moment-by-moment movements and location and orientation 

	Wu (US 2017/0252111 A1) describes a navigation system is provided that comprises a localizer, a tracker for communicating with the localizer, and a computing system with at least one processor. The tracker includes three markers and a non-optical sensor. The computing system is provided to determine positions of each of the markers based on optical and non-optical signals and determine if one or more of the markers is blocked from line-of-sight with the localizer to create a blocked condition. The computing system also tracks a time of the blocked condition, determines a position error tolerance associated with the one or more blocked markers, and determines a position error associated with the one or more blocked markers based on the time of the 

	Yu (US 11071441 B2) describes a multi-motor actuator and controller for a robotic surgery tool, comprising: an output coupling configured to be coupled to a surgery tool; a first input coupling and a second input coupling each coupled to rotatably drive the output coupling at the same time through a transmission; a first motor subsystem having a first motor whose drive coupling is coupled to rotate the first input coupling, and a first motor driver circuit configured to manipulate power drawn by the first motor in accordance with a first motor subsystem input; a second motor subsystem having a second motor whose drive coupling is coupled to rotate the second input coupling, and a second motor driver circuit configured to manipulate power drawn by the second motor in accordance with a second motor subsystem input; and a controller configured to calculate a position error between i) a position input and ii) a position feedback, wherein the position feedback is from the first input coupling, the second input coupling or the output coupling, and wherein the controller is further configured to a) produce the first motor subsystem input in accordance with a position control law and based on providing the position error as input to a first compensator, and b) measure torque of the first motor subsystem and low pass filter the measured torque as input to a second compensator, to produce the second motor subsystem input.



	Sholev (US 2012/0041263 A1) describes a two-part robotic device for positioning of a hand tool, comprising: a. a fixed base unit constantly fix to its position; b. a detachable body unit reversibly coupled to said fixed base unit, coupled to said current medical instrument; wherein said fixed base unit is adapted to provide independent movement to said hand tool, said independent movement selected from the group consisting of rotation and translation, and further wherein said detachable body unit is removable and replaceable from said fixed base unit 

	Lightcap (US 8996169 B2) describes a computer-assisted surgery system comprising: a robotic arm including a surgical tool; and a processor 

	Quaid (US 11076918 B2) describes use of robotic devices, preferably haptic devices, as an input device, allowing information to pass from the user to a computer-assisted surgery system. When used as an input device, a haptic device may be used for defining anatomical reference geometry, manipulating the position and/or orientation of virtual implants, manipulating the position and/or orientation of surgical approach trajectories, manipulating the positions and/or orientation of bone resections, and the selection or placement of any other anatomical or surgical feature. The haptic device may also be used for more generic user interface functions, including but not limited to, moving a cursor, selecting buttons or other similar user interface objects, selecting pull-down menus, manipulating on-screen dials, knobs, and other controls. When in this user-input mode the haptic device can be constrained to move in only certain directions which may be defined relative to the position of a predetermined portion of the haptic device, relative to the position of the patient or a portion of the patient anatomy, or relative to images or 3-D models of schematic, virtual, atlas, or actual patient anatomical features.

	Prisco (US 7453227 B2) describes a method for controlling a joint in a medical robotic system in response to user manipulation of a master input device, 

	Hourtash (US 9861447 B2) describes a surgical system comprising: a mechanical assembly including a surgical instrument and further including a plurality of joints that correspond to a first set of degrees of freedom; an input device operable to receive an input for moving the surgical instrument; and a controller including at least one processor configured to perform operations including: generating desired joint states for the plurality of joints, the desired joint states being generated by applying the input to a forward-kinematic simulation of a kinematic model of the mechanical assembly; the kinematic model being characterized by a second set of degrees of freedom that includes the first set of degrees of freedom plus at least one additional degree of freedom for the surgical instrument, and the at least one additional degree of freedom for the surgical instrument being missing from the mechanical assembly; and moving the surgical instrument by controlling the mechanical assembly in accordance with the desired joint states for the plurality of joints that correspond to the first set of degrees of freedom.

.
	Allowable Subject Matter
3.	Claims 1-20 are allowed.
Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
Independent claims 1, 11 and 19 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a method for correcting a user interface device, UID, tracking input in a robotic surgery system, the method comprising: while a new tracking input sample in the input sequence has not been received, computing a current output sample in the output sequence, wherein the current output sample is computed based on i) a previously computed output sample, and u) a velocity term. It is these features found in the claim, as they are claimed in the combination and claimed elements 

Claims 2-10 are allowed due to their dependency on claim 1.

Regarding claim 11:
The primary reason for the allowance of claim 11 is the inclusion of an article of manufacture comprising: while a new tracking input sample in the input sequence has not been received, compute a current output sample in the output sequence, wherein the current output sample is computed based on i) a previously computed output sample, and it) a velocity term. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 12-18 are allowed due to their dependency on claim 11.


Regarding claim 19:
The primary reason for the allowance of claim 19 is the inclusion of a robotic surgery system comprising: compute a current output sample of the output sequence, wherein the current output sample is computed based on i} a previously computed output sample, and ii) a velocity term. It is these features found in the claim, as they are claimed in the combination and claimed elements 

Claim 20 is allowed due to their dependency on claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
March 16, 2022